                     Case: 17-10108       Doc: 39   Filed: 02/12/19      Page: 1 of 3



Monte J. White and Associates, P.C.
Monte J. white
1106 Brook Ave, Hamilton Place
Wichita Falls, TX 76301
(940) 723-0099
(940) 723-0096 Fax

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:                                          §       CHAPTER 13
Thomas Henry Zehren                             §       CASE NO. 17-10108-jdl-13
AND                                             §
Janna Marie Zehren                              §
DEBTORS                                         §
                                                §

         MOTION TO MODIFY TERM OF CHAPTER 13 PLAN AFTER CONFIRMATION
             UNDER 11 USC §1329 APPLICATION FOR COMPENSATION AND
                     NOTICE OF OPPORTUNITY FOR HEARING

          DEBTORS Thomas Henry Zehren and Janna Marie Zehren, by and through attorney, Monte J.
White, file this Motion to Modify Term of Chapter 13 Plan after Confirmation, and respectfully request
to modify their plan as follows:
1. Debtor's Chapter Plan was confirmed on 3/28/2017.
2. That Debtor's confirmed plan required plan payments of $1,001.00 for 60 months months for a total
     plan base of $52,508.50.
3. In November 2018, Creditor Tinker Federal Credit Union was granted a relief of Stay and Debtors'
     2008 Ram Truck was repossessed.
4. The Trustee shall cease making payments to Tinker Federal Credit Union.
5. Debtors shall be treated as current through February 2019 and request that their plan payment be
     adjusted to $650.00 beginning March 2019, and the plan base shall adjust accordingly.
6. Debtors' attorney shall be allowed compensation of $500.00 to be paid through the plan.



                         NOTICE OF OPPORTUNITY FOR HEARING
Your rights may be affected. You should read this document carefully and consult your
attorney about your rights and the effect of this document. If you do not want the Court to
sustain the motion, or you wish to have your views considered, you must file a written response
to the motion with the Clerk of the United States Bankruptcy Court for the Western District of
Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102 no later than 21 days from
the date of filing of the motion. You should also serve a file-stamped copy of the response to the
undersigned [and others who are required to be served] and file a certificate of service with the
court. If no response is timely filed, the court may sustain the objection and strike the scheduled
hearing without further notice.
                Case: 17-10108         Doc: 39      Filed: 02/12/19       Page: 2 of 3



                                        Respectfully submitted,
                                        /s/Monte J. White
                                        Monte J. White, OBA 014684
                                        1106 Brook Ave
                                        Wichita Falls, TX 76301
                                        legal@montejwhite.com
                                        wf.ecf@aol.com (unattended)
                                        (940) 723-0099
                                        (940) 723-0096 fax
                                        Attorney for Debtors,
                                        Thomas Henry Zehren
                                        Janna Marie Zehren


                                     CERTIFICATE OF SERVICE

The undersigned hereby certifies that on 2/12/2019, a true and correct copy of the attached was served on
the following parties in interest by ECF:

CHAPTER 13 TRUSTEE                              OKLAHOMA TAX COMMISSION
John Hardeman

US TRUSTEE                                      INTERNAL REVENUE SERVICE

The undersigned hereby certifies that on 2/12/2019, a true and correct copy of the attached was served on
the following parties in interest by First Class Mail:


Account Mgmt Resources             Capital One                        FBCS
PO Box 60607                       PO Box 30285                       330 S Warminister Rd Ste 353
Oklahoma City, OK 73146            Salt Lake City, UT 84130           Hatboro, PA 19040

AFNI, Inc                          CBCS                               Franklin Collection
1310 Martin Luther King Dr         PO Box 1022                        Service, Inc
PO Box 3517                        Wixom, MI 48393                    PO Box 3910
Bloomington, IL 61702-3517                                            Tupelo, MS 38801
                                   Chase Card
Arvest Bank                        Attn: Correspondence               Kansas Counselors, Inc
2902 E. Gore                       PO Box 15298                       PO Box 14765
Lawton, OK 73505                   Wilmington, DE 19850               Shawnee Mission, KS 66285

Bank Of America                    Discover Financial                 Medical Data Systems (MDS)
NC4-105-03-14                      PO Box 3025                        2001 9th Ave
PO Box 26012                       New Albany, OH 43054               Ste 312
Greensboro, NC 27410                                                  Vero Beach, FL 32960
                                   ERC/Enhanced
Capital Accounts                   Recovery Corp                      Midland Funding
PO Box 140065                      8014 Bayberry Rd                   2365 Northside Dr
Nashville, TN 37214                Jacksonville, FL 32256             Suite 300
                                                                      San Diego, CA 92108
             Case: 17-10108     Doc: 39     Filed: 02/12/19     Page: 3 of 3




Natiowide Recovery Service   Shapiro & Cejda LLC              Wells Fargp Home Mortgage
PO Box 8005                  770 NE 63rd St                   Written Correspondence
Cleveland, TN 37320          Oklahoma City, OK 73105          Resolutions
                                                              MAC#2302-04E- POB 10335
NCB Managment Services, Inc Tinker Fcu                        Des Moines, IA 50306
PO Box 1099                 PO Box 45750
Langhorne, PA 19047         Tinker AFB, OK 73145              Works & Lentz, Inc.
                                                              3030 NW Expressway Street
Plain Green Loans            Usaa Federal Savings Bank        Suite 1300
93 Mack Rd Ste 600           10750 McDermott Freeway          Oklahoma City, OK 73112
PO Box 270                   San Antonio, TX 78288
Box Elder, MT 59521

Portfolio Recovery
PO box 41067
Norfolk, VA 23541



                                 Respectfully submitted,

                                 /s/Monte J. White
                                 Attorney for Debtors
